 



Exhibit 10.1

(CERTIFICATE) [a04688a0468804.gif]

Certificate of Stock Option Grant Granted to: Optionee Test Option to Purchase:
2,000 shares Employee ID: TEST01 Social Security Number: Type of Stock Option:
NQ NG! Grant Number: 10056 \r Grant Date: January 30,2004 Grant Expiration Date:
January 29,2014 \ Grant Price: $0.00000000 1 Vesting Schedule Vesting Start
Date: January 30,2004 This Non-qualified stock option was granted to you on
January 30, 2004 by Allergan. The grant price [option exercise price) is
$0.00000000. This grant is subject to the terms and conditions i f this grant
and the plan itself, copies of which are available by clicking on the Client
Home Page button of the AllerganEmith Barney Stock Plan Services website, and
are imade a part of this grant. I ~- — -mC w r t h?swad IJ’ —
sharesVesting            Vesting in Period            Last Date toDate of
vest            Over the O ccuTs ExercisePeriod Jan-30-2005 500 End of
Period            Jan-29-2014 Jan-30-2006 500 End of
Period            Jan-29-2014 Jan-30-2007 500 End of
Period            Jan-29-2014 Jan-30-2008 500 End of
Period            Jan-29-2014 Authorized by: 9David E.I.Pyott, Chairman of 11re
Boar[ President an[ Chief Executive Officer

